Title: To John Adams from George Sullivan, 11 January 1821
From: Sullivan, George
To: Adams, John


				Private
					Dear Sir,
					Jany 11th. 1821—
				
				As you take a deep interest in our College and the conduct of its affairs, I enclose you Mr Websters report made on that subject to the convention. Its object is to confirm by constitutional provision the law of Judge Parsons’ contrivance in 1810, re-enacted by an additional act in 1814.—laws admitted by the amendment itself to be invalid without this confirmation! This devise, to say the least of it, is outrageously subversive of common right, as it may disfranchise forever the overseers appointed by the Constitution of 1780. But what is, if possible, worse, there is reason to apprehend, that this institution, which ought not to have either sectarian or political purposes to accomplish, is becoming, what Judge Parsons no doubt intended by his law to make it, a powerful engine in the hands of politicians and polemical divines. I send you also a pamphlet which shews a striking variance between the chairman’s language in his report and his own words in the case of Dartmouth College. The pamphlet is a hasty production (commenced in the morning and sent to press in the evening of the same day) but will serve as pioneer to an “Examination of the Report”; if you think with me that it  will be well to take measures to prevent the adoption of this amendment by the people. Of this I should be glad of your opinion. Nothing will be easier, if begun in season—These unitarian gentleman are riding over all other denominations. and I have felt the pressure of their “car” in the new Episcopal church I have had some hand in establishing here: and their influence must be regarded as alarming, when we seen them able to induce Mr W. to hold in his Report a language so repugnant to his words in the heading & conclusive case of Dartmouth College!Praying the favor of a simple line, if but to say aye. or no.; I remain, Dr Sir, very respectfully / your obliged hble Servt
				
					Geo Sullivan
				
				
			